In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 19-0913V
                                          UNPUBLISHED


    JACQUELINE VENABLE,                                         Chief Special Master Corcoran

                         Petitioner,                            Filed: May 11, 2022
    v.
                                                                Special Processing Unit (SPU); Joint
    SECRETARY OF HEALTH AND                                     Stipulation on Damages; Influenza
    HUMAN SERVICES,                                             (Flu) Vaccine; Shoulder Injury
                                                                Related to Vaccine Administration
                         Respondent.                            (SIRVA)


Leah VaSahnja Durant, Law Offices of Leah V. Durant, PLLC, Washington, DC, for
Petitioner.

Michael Johnson Dunn Brown, U.S. Department of Justice, Washington, DC, for
Respondent.


                                DECISION ON JOINT STIPULATION1

        On June 23, 2019, Jacqueline Venable filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that she suffered left shoulder injuries related to vaccine
administration (“SIRVA”) as a result of an influenza (“flu”) vaccine received on October
26, 2017. Petition at 1; Stipulation, filed May 11, 2022, at ¶¶ 2-4. Petitioner further alleges
that the vaccine was administered in the United States, her pain lasted longer than six
months, and neither Petitioner, nor any other party, has ever received compensation in
the form of an award or settlement for Petitioner’s vaccine-related injury. Petition at ¶¶ 1,
8-9; Ex. 11 at 2; Stipulation at ¶¶ 3-5. “Respondent denies that the flu vaccine caused
petitioner to suffer a left shoulder injury or any other injury or her current condition, and
denies that petitioner sustained a SIRVA Table injury.” Stipulation at ¶ 6.
1
   Because this unpublished Decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the Decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C.
§ 300aa (2012).
       Nevertheless, on May 11, 2022, the parties filed the attached joint stipulation,
stating that a decision should be entered awarding compensation. I find the stipulation
reasonable and adopt it as my decision awarding damages, on the terms set forth therein.

     Pursuant to the terms stated in the attached Stipulation, I award the following
compensation:

        A lump sum of $42,000.00 in the form of a check payable to Petitioner.
        Stipulation at ¶ 8. This amount represents compensation for all items of damages
        that would be available under Section 15(a). Id.

       I approve the requested amount for Petitioner’s compensation. In the absence of
a motion for review filed pursuant to RCFC Appendix B, the Clerk of Court is directed to
enter judgment in accordance with this decision.3

       IT IS SO ORDERED.

                                                                 s/Brian H. Corcoran
                                                                 Brian H. Corcoran
                                                                 Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                    2
                  IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                            OFFICE OF SPECIAL MASTERS

                                               )
JACQUELINE VENABLE,                            )
                                               )
                 Petitioner,                   )
                                               )       No.19•913V
          v.                                   )       ChiefSpecial Muter Corcoran
                                               )       ECF
SECRETARY OF HEALTH AND                        )
BUMAN SERVICES,                                )
                                               )
                 Respondent.                   )


                                          SDPULATION
          The parties hereby stipulate to the foRowing matters:

          1. Jacqueline Venable, petitioner, filed a petition for vaccine compensation under the

National Vaccine Iajury Compensation Prosram, 42 U.S.C. §§ 300aa-10 to .34 (the "Vaccine

Program''), The petition eceks compensation for iqjuries allegedly related ·to petitioner's receipt

of an mftuema ("flu") vaccine. which is a vaccine contained in the Vaccine htjury Table (the

''Tablo"), 42 C.F.R. § 100.3 (a).

       2. Petitioner received the flu vaccine on October 26. 2017.

       3. The vaccmation was administered witbm the United States,

       4. Petitioner alleges that she sustained a Shoulder lajury Related to Vaccine

Admimltration as defined in the Table; she further alleges that the flu vaccine caused her alleged

shoulder injury, and that she suffered the residual effects of her allogcd iqjucy for more than sbc:

montbs.
       S. Petitioner ropresent.s that there has been no prior award or settlement of a civil action

for damages on her behalf as a result of her condition.
          6. Respondent denies that the flu vaccine caused petitioner to suffer a left shoulder mjury

or any other iltjury or her current condition, and denies that petitioner sustained a SIRVA Table

injury.

          7. Maintaining their above-stated positions, the parties nevortbeless now agreet\lat the

issUH between them shaD be settled and that a decision should be entered a.warding the

compensation descmd in paragraph 8 of this Stipulation.

          8. As soon as practicable after an entry of judgment reflecting a decision consi,tent with

the tem1S of thD Stipulation, and aftorpetitioner has filed an election to receive compensation

pursuant to 42 U.S.C. § 300aa-21(a)(l), the Secretary of Health and Human Services will issue

the following vaccine compensation payment:

          A lump sum of $42,000.00 in the fonn of a check payable to .petitioner. This
          amount represents compensation for all damages that would be available under 42
          U.S.C. § 300aa-1S(a).

          9. As soon as practicable after the entry ofjudgment on entitlement in this case, and after

petitioner has filed both a proper and timely election to receive compensation pursuant to

42 U.S.C. § 300aa-21(a)(.1), and an application, the partios will submit to further proceedings

before the special master to award reasonable attorneys' fees and costs incurred in proceedmg

upon thi.t petition.

          10. Petitioner and her attorney represent that compensation to be provided pursuant to

this Stipulation is not for any items or -servk;es for which the Program i1 not primarily liable

under 42 U.S.C. § 300aa-1S(g), to th~ extent that payment has been made or canreasonably be

expected to be made under any State compensation programs, insuranco policies, Federal or

State heahh benefits proa,:ams (other than Titlo XIX of the SocJal Security Aot(42 U.S.C.

§ 1396 et seq.)), or by entities that provide health services on apre-paid basis.
        11. Payment made pursuant to paragraph 8 of this Stipulation and any amounts awarded

pursuant to paragraph 9 ofthi9 Stipulation    wm be made in accordance with 42 U.S.C. § 300aa-
1S(i), subject to the availability of sufficient statutory funds.

        12, The parties and their attorneys further agree and stlpulate that, except for any award

for attorneys• fees and litigation costs, and past umeimbursed expenses, the money provided
pursuant to this St:ipu]ation will be used solely for the benefit of petitioner as contemp1atod by a

strict construction of 42 U.S.C. § 300aa-15(a) and (d), and subject t.o the conditions of 42 U.S.C.
§ 300aa-15(&) and (h),

        13. In return for the payments descri,ed mparagraphs 8 and 9, petitioner, in her

individual capacity, and on behalf of her heirs, executors, a'1Jnmis~tors, successors or asslgns,

does forever irrevocably and unconditionally release, acquit and discharp the United States and

the Secretary of Health and Human Services from any and all actims or causes of action

(hicluding agreements, judgments, claims, damages, Joss of services, expenses and an demands

of whatever kind or na~e) that have been brought. could have been brought, or could be timely

brought in the Court of Federal Claims, under the National Vaccme lajuiy Compensation

Program, 42 U.S.C. § 300aa-10 et seq., on account of, or in any way growing out of, any and all

known or unknown, suspected or unauspected personal iajurics 1o or death of petitioner resulting

from, or alleged to have resulted fr~ the flu vaccination administei:ed on October 26, 2017, as

allegod by petitioner in a petition for vaccine compensation filed on or about June 23, 2019, in

the United States Court of Federal Claims as petition No. 19-0913V.

       14. IfpeUtioner should die prior to entry ofjudgment, this agreement shall be voidabJe

upon proper notice to the Court on behalf of either or both of the parties.
        15. If the special master fails to issue a dochion in complete conformity with the terms

of this· Sq,ulation or if the Court of Fedora! Claims fail, to entor judgment in .conformity with a

decision that is .in complete conformity with the tenns of this Sq,ulation, then the parties,

settlement and this Stipulation shall be vcfdable at the som &cretion of either party.

        16. This Stipulation expresses a full and complete neaotiated settlement of liability and

damages claimed under the National Childhood Vaccine I$ry Act of 1986, as amended, except

as otherwise noted in paragraph 9 above. There is absohltely no agreement on the part of the

parties hereto to make any payment or to do any act or thing other than is herein expressly stated

and clearly agreed to. The parties further agree and understand that the award described in this

Stipula1ion may reflect a compromise of the parties' respective positions as to liability and/or

amowit of damages, and further, tbat a change in the nature of the injury or cODdition or in the

items of compensation soµght, is not grounm to modify or revise this a&reement

        17. Thi, S~ulation shall not be coastrucd as an admission by the United States or the

Secretary of Health and Human Services that the flu.vaccine caused or significantly aggravated

petitioner•s alleged shoulder iajury, or any other iQjury or her CU1Tent conditlon.

        18. All tights and obligations of petitioner hereunder shall apply equally to petitioner's

heirs, executors, administrators, sucoessors, and/or assigns.

                                     END OF STIPULATION

I
I
I
I
I
I
I
I
I
I
Respectfully submitted,

PETITIONER:

le-